DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The office acknowledges that this application is a CON of 15/729,639 10/10/2017 PAT 10858267 which is a  CON of 14/724,803 05/28/2015 PAT 9783431 which claims benefit to PRO 62/003,874 05/28/2014.
Claim Rejections - 35 USC § 112
Claims 1-2, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, applicant recites “c.  solar energy that causes”, applicant is claiming an apparatus, applicant should that connected to the water desalination apparatus is a solar panel or solar energy source to heat the incoming water….”.  Applicant is reminded to use “element plus function language” when drafting the claim.  
	In claim 2, applicant should recite “…wherein the water desalination apparatus comprises a heat exchanger in operative connection with the solar energy source for distilling and separating the salt contained in the incoming water….”
	In Claim 4, “pressure differences” lacks positive antecedence.  
	In claim 6, applicant should positively recite wherein at least flow path includes membranes and avoid using “created by” language which is more of a method limitation than a device or apparatus limitation.
	In claim 8 applicant is requested to avoid “created by” language and positively recite wherein the additional flow path is selected from valves, screens, tubes, perforated pipes or combinations thereof.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27 of U.S. Patent No. 10,882,761. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and that of the ‘761 patent claim an apparatus, system and method to remove purified vapor from a contaminated fluid wherein the apparatus comprises  a.) an inlet wherein contaminated fluid flows in the apparatus through the inlet;  b.) at least two outlets wherein a first outlet exits purified vapor and a second outlet wherein contaminated fluid with a portion removed as purified vapor exits the apparatus;  c.) an energy source that causes the contaminated fluid to heat to a temperature wherein a portion of the contaminated fluid is converted to purified vapor;  and d.) at least two 
different flow paths, a first flow path connecting at least one inlet to the first outlet and a second flow path connecting the inlet to the second outlet, the first flow path and the second flow path flow through at least a portion of the apparatus wherein density differences causes the lighter purified vapor to take a different path than the heavier contaminated fluid with the purified vapor exiting the first outlet and the contaminated fluid exiting the second outlet.  The difference between the instant invention and that of the ‘761 patent is that in the instant invention a condensation section comprising at least one flow path wherein the purified vapor is condensed into purified water has not been specifically claimed.  Furthermore the instant invention claims utilizing a solar panel as the energy source.  In the ‘761 patent the energy source is generic or broadly claimed, to specifically recite that the energy source is a heat exchanger and the heat exchanger includes solar panels would have been an obvious modification to one having ordinary skill in the art at the time the invention was made or filed and would result in improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  Further, to include a condensation section in a water desalination apparatus where distillation takes place, using and evaporator or condensation sections are obvious design choices to one familiarly with distillation, evaporation and condensation techniques.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,858,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and that of the ‘267 Patent claim a system and/or apparatus comprising a system or device  comprising a. an inlet wherein contaminated fluid flows in the apparatus through the inlet;  b. at least two outlets wherein a first 
outlet exits purified vapor and a second outlet wherein contaminated fluid with 
a portion removed as purified vapor exits the apparatus;  c. an energy source 
that causes the contaminated fluid to heat to a temperature wherein a portion 
of the contaminated fluid is converted to purified vapor;  d. at least two 
different flow paths, a first flow path connecting at least one inlet to the 
first outlet and a second flow path connecting the inlet to the second outlet, 
the first and second flow paths flow through at least a portion of the 
apparatus wherein gravity differences causes the lighter purified vapor to take 
a different path than the heavier contaminated fluid with the purified vapor 
exiting the first outlet and the contaminated fluid exiting the second outlet;  
e. at least one density sensor for determining the density of the concentration 
of salts in the contaminated fluid;  f. at least one drain for removing the 
heavier contaminated fluids with higher concentrations of salts;  and g. at 
least one control panel that removes the heavier contaminated fluids based on 
the concentration of the salts.   The difference is that applicant’s energy source is broadly claimed in the patent whereas the instant application specifically recites that the energy source is derived from solar energy and to use solar energy when an energy source is broadly claimed would have been obvious to one having ordinary skill in the art absent criticality in showing. Furthermore, the ‘267 Patent claims determining the salt concentration of the contaminated water and includes using sensors and controllers.  Both the instant claims and that of the ‘267 patent are drafted with “comprising” or “open language” which opens the claims to the addition of  elements plus its functions or the elimination of the element plus function. Rendering the invention as a whole obvious to one having ordinary skill in the art at the time the invention was made.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/142,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘762 claim a method and apparatus comprising: a. an inlet wherein contaminated fluid flows in the apparatus through the inlet; b. at least two outlets wherein a first outlet exits purified vapor and a second outlet wherein contaminated fluid with a portion removed as purified vapor exits the apparatus; c. an energy source that causes the contaminated fluid to heat to a temperature wherein a portion of the contaminated fluid is converted to purified vapor; and d. at least two different flow paths, a first flow path connecting at least one inlet to the first outlet and a second unobstructed flow path connecting the inlet to the second outlet, the first flow path and the second flow path flow through at least a portion of the apparatus wherein gravity differences causes the lighter purified vapor to take a different path than the heavier contaminated fluid with the purified vapor exiting the first outlet and the contaminated fluid exiting the second outlet unobstructed using gravity.  The only difference between the instant invention and that of the ‘225 application is that in the instant invention, a desalinator is claimed in combination with the apparatus.  In the ‘225 application, the apparatus can be a heat exchanger.  A desalinator is functionally equivalent to a heat exchanger and there would have been a reasonable expectation to one having ordinary skill in the art at the time of filing or the time the invention was made that the desalinating device is no more than a heat exchanger which has been claimed, a desalinator has a specific function of removing salt from a brine or fluid containing salt, which is functionally equivalent to a contaminated fluid.  In other words, a contaminated fluid can be a brine water or water or contaminated with some sort of contaminant.  To replace the heat exchanger with the desalinating device which is functionally equivalent to a heat exchanger would have been an obvious substitution and permissible substitution to one having ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Upon correction of the claims with respect to the 112(b) rejections stated above and with a timely filed and properly executed Terminal Disclaimers this application would be in condition for allowance.  The prior art fails to teach and/or suggest either singularly or in combination an apparatus and method of using the apparatus wherein the apparatus comprises a.) an inlet wherein contaminated fluid flows in the apparatus through the inlet; b.) at least two outlets wherein a first outlet exits purified vapor and a second outlet wherein contaminated fluid with a portion removed as purified vapor exits the apparatus; c.) a solar energy source that causes the contaminated fluid to heat to a temperature wherein a portion of the contaminated fluid is converted to purified vapor; and d.) at least two different flow paths, a first flow path connecting at least one inlet to the first outlet and a second unobstructed flow path connecting the inlet to the second outlet, the first flow path and the second flow path flow through at least a portion of the apparatus wherein gravity differences causes the lighter purified vapor to take a different path than the heavier contaminated fluid with the purified vapor exiting the first outlet and the contaminated fluid exiting the second outlet unobstructed using gravity and a condensation section comprising at least one flow path wherein the purified vapor is condensed into purified water.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamen et al. teach a water vapor distillation apparatus, method and system. Rock teaches systems and method for water purification.  Katz ‘605 teach an apparatus, system and method for extracting minerals and metals for contaminated water.  Katz ‘431 teach an apparatus and method for removing contaminates from a fluid.  Katz ‘482 teach an apparatus, system and method for purifying produced water from a wellbore.  Katz ‘706 teach and apparatus system and method to purify water which includes a desalination filters connected to a plurality of reverse osmosis filters in fluid communication with a water line.  Gordon teach a desalination method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771